         Case 2:19-cv-04666-GAM Document 22 Filed 03/23/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FREDERICK SELLERS,                                   :
                                                     :
                              Petitioner             :
                                                     :
                                                     :
                      v.                             :    CIVIL ACTION NO. 19-4666
                                                     :
Pa. BOARD OF PROBATION AND                           :
PAROLE, et al.,                                      :
                    Respondents.                     :


                                            ORDER

       This 23rd day of March, 2021, upon consideration of the Petition under 28 U.S.C. § 2254

for Writ of Habeas Corpus filed by Petitioner, Frederick Sellers, (ECF 5), the response thereto

(ECF 16), and the Report and Recommendation of United States Magistrate Judge Marilyn

Heffley, dated September 23, 2020, (ECF 20), and after a careful and independent review of the

record, IT IS ORDERED that:

   1. The Report and Recommendation is APPROVED AND ADOPTED;

   2. The Petition for Writ of Habeas Corpus is DENIED and DISMISSED with prejudice;

   3. A certificate of appealability will not issue because reasonable jurists would not debate

       the propriety of this Court's disposition of Petitioner’s claims. See 28 U.S.C. § 2253(c);

       Slack v. McDaniel, 529 U.S. 473, 484 (2000); and,

   4. The Clerk of the Court shall mark this case closed for statistical purposes.




                                                      /s/ Gerald Austin McHugh
                                                      United States District Judge
